DETAILED ACTION
Claims 1–4 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received from parent case 14/552214.

Specification
The title of the invention, “DATA PROCESSING DEVICE AND DRIVING METHOD THEREOF”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “DATA PROCESSING DEVICE AND DRIVING METHOD THEREOF FOR A FLEXIBLE TOUCHSCREEN DEVICE ACCEPTING INPUT ON THE FRONT, REAR AND SIDES”.
Claim Interpretation
Claims 1 and 4 refer to an “arithmetic portion”. This is being interpreted as software, following the specification [0065] that states it executes a program stored in memory.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,592,094 (former application 15/874279 (hereinafter ‘094) in view of Kwak (US 2015/0015513) and further in view of Susani (US 20120038571). The following table shows a comparison of the claims.
Claim 1 of Current Application
Claim 1 of US Patent 10,592,094
An information processing device, comprising:
A portable device comprising: 
an input portion comprising a sensor portion configured to sense a proximity or a touch of an object; and 
a sensor portion configured to sense touch of an object over the front surface and the first side surface of the portable device;
an arithmetic portion configured to determine a proximity operation or a contact operation over the sensor portion;
an arithmetic portion configured to determine whether touch in a region of the display panel corresponds to an intentional input of a user
a flexible display portion, wherein the display portion comprises display units on a front surface, a back surface, and a side surface,
a display panel configured to display an image over a front surface and a first side surface of the portable device; wherein a part of the display panel is curved toward a back surface of the portable device,
wherein the information processing device is configured to perform a predetermined processing when the proximity operation or the contact operation is performed in a plurality of regions of the input portion at the same time.
selectively stop supply of an image signal to the region, and 

wherein the arithmetic portion is on and in contact with the part of the display panel.


As can be seen from the above table, claim 1 of the instant application is mostly anticipated by claim 1 of ‘094, which small differences, such as reciting the “display panel is curved” instead of “flexible”. Claim 1 of ‘094 does not teach display on a back surface, and does not recite that the predetermined processing of supply of an image signal is stopped when a proximity operation is performed in a plurality of regions.
Kwak (US 2015/0015513) teaches displaying an image not only over front and side surfaces but also on a rear surface. Susani (US 20120038571) teaches performing a predetermined processing of stopping supply of an image signal when contact operation is performed in a plurality of regions of the input portion at the same time (Susani Fig. 7; para. 58: contact is performed on the left and right regions of an input portion at the same time).
Given that both Kwak and Susani teach analogous information processing devices having input over a display portion, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine their teachings with ‘094. Adding an additional display surface would not have affected the main functioning of ‘094, and it would have added to the possible operations for a user. In addition, it is natural for a user to perform contact in a plurality of regions at the same time through hand grasping, and therefore desirable to perform a predetermined processing of stopping supply of an image signal upon contact or proximity near those regions to avoid unintentional input.
In a similar manner, claim 4 of the current application is rejected over claim 1 of ‘094 in view of Kwak. Kwak teaches all of the additional limitations of a display portion overlapping the first, second and third surfaces, and comprising display units (see the rejection of claim 4 below).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji-Yeon Kwak et al*, US 2015/0015513 A1 (hereinafter “Kwak”). * previously presented
[Note: different figures are taught to be usable together. See, e.g. para. 574-575]
Regarding claim 1, Kwak discloses an information processing device, comprising: 
an input portion comprising a sensor portion configured to sense a proximity or a touch of an object; (Fig. 1-3, 8-9; para. 131: “bent touch screen” 100)
an arithmetic portion configured to determine a proximity operation or a contact operation over the sensor portion; (Fig. 1; para. 188: controller 200) and 
a flexible display portion, wherein the display portion comprises display units on a front surface, a back surface, and a side surface, (Figs. 8-9; para. 138: the touchscreen surface comprising the display portion may be curved, i.e. flexible, and comprises a front surface 1010, a side surface 1020, and a back surface 1040) and 

    PNG
    media_image1.png
    238
    280
    media_image1.png
    Greyscale

wherein the information processing device is configured to perform a predetermined processing when the proximity operation or the contact operation is performed in a plurality of regions of the input portion at the same time (Figs. 28-29; para. 276: when a user performs a contact operation on an icon corresponding to an application and touches another region, sub area 1020, with another finger at the same time, the controller 200 may perform a predetermined processing of executing the application).

    PNG
    media_image2.png
    309
    448
    media_image2.png
    Greyscale


Regarding claim 2, Kwak discloses a driving method of a data processing device comprising: 
an input portion comprising a sensor portion configured to sense a proximity or a touch of an object; (Fig. 1-3, 8-9; para. 131: “bent touch screen” 100) and 
a display portion configured to display images, wherein the display portion overlaps with the sensor portion, (the display portion is a touchscreen so it overlaps with the sensor portion)
wherein the sensor portion detects a first region of the sensor portion where the proximity or the touch is detected for a certain period of time, (para. 247: a sensor portion is covered, i.e. touched, by a cover or other objects for a “preset time period”)
wherein an image signal is not supplied to a second region of the display portion, and wherein the second region overlaps with the first region (para. 249: an image signal is not supplied to a second region corresponding to a main area 1020 that overlaps with the first touchscreen region which is covered by objects; Kwak also teaches at para. 424 that the controller 200 may not display the menu on a part of the display surface which is touched with the user's grip).

Regarding claim 3, Kwak discloses a driving method of a data processing device according to claim 2, wherein black display is performed in the second region (Kwak Fig. 18- 1830; para. 237-238: the controller 200 may further darken brightness of the screen on the main area 1010 or convert the screen on the main area 1010, corresponding to the second region, into off status, corresponding to black as shown).

    PNG
    media_image3.png
    383
    473
    media_image3.png
    Greyscale


Regarding claim 4, Kwak discloses an information processing device, comprising:
an input portion comprising a sensor portion configured to sense a proximity or a touch of an object; (Fig. 1-3,8-9; para. 131: “bent touch screen” 100)
an arithmetic portion configured to determine a proximity operation or a contact operation over the sensor portion; (Fig. 1; para. 188: controller 200)
a flexible display portion (Figs. 8-9: the display may be curved); and a housing comprising a first surface, a second surface facing the first surface, the first surface and the second surface adjacent to a third surface (Figs. 8-9; para. 138: the touchscreen surface comprises a first front surface 1010, a second back surface 1040 facing the front surface, and they are both adjacent to a third side surface 1020), 
wherein the display portion comprises a display region overlapping with the first surface, the second surface and the third surface, (para. 127-128: the display portion 112 is a touchscreen so it overlaps with the first, second and third surfaces)
wherein the display portion comprises display units on a front surface, a back surface, and a side surface (para. 127-129,138: different content may be displayed on different surfaces called sub areas), and 
wherein the information processing device is configured to perform a predetermined processing when the proximity operation or the contact operation is performed in a plurality of regions of the input portion at the same time (Figs. 28-29; para. 276: please refer to the discussion of the same limitation in claim 1).

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Susani also teaches an image signal is not supplied to a second region of the display portion, and wherein the second region overlaps with the first region, from claim 2. Nishida teaches input on multiple surfaces of a device. Jin, Kim, Jo, and Cho are considered pertinent to other aspects of the disclosure.
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628